Title: To Thomas Jefferson from James Monroe, 3 November 1802
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            Richmond Novr. 3. 1802
          
          I have endeavour’d to find suitable persons out of whom you might select one to fill the vacancy in the comn. of bankruptcy at Norfolk, but so little am I acquainted there that it is really a difficult task. Mr. Tazewell could give a name, but I did not wish to write him on the subject. Of those whom I have heard spoken of, Jas. Bennett mercht. and Jas. Nimmo an attorney are the fitest among the republicans. The first of these I have some acquaintance with; he is a man in good business, a captn of the artilery compy of militia in Norfolk, and according to my information, a worthy man. But I cannot say whether he has precisely that standing in the place to justify an attention of the kind from you: whether the appointment of him wod. tend to elevate the repubn. party there and do service, or by lessening the character of the Ex: do injury. When appointments are conferr’d on republicans of real merit, and respectable standing in society, it accomplishes at one stroke two objects, the elevation of sound men and principles, and the depression of those of opposit character. There is much of what is called fashionable society in Norfolk, in which you find a vast number of federalists, merchants &c, and a few republicans or rather very few. Tazewell & young Newton
   * R. E. Lee and family are of this circle but mingle little in it.
 were those, of a decided cast, whom I saw in that circle of the latter description. The older Newton is an honest respectable citizen, republican in his principles, but too mild by nature, & still more so by age, to be a marked character in the party. There are others of his stamp with infr. pretentions from fortune, publick service, & influence, in the community, among whom may be named Vaughan the present Mayor. In the other circle, or rather the republican circle, the two gentn. already named and a Mr. McIntosh from Scotland a mercht. of respectability, married & a citizen, were those of whom I heard & saw most. These latter seemed to have little or no intercourse with the society above referr’d to: I cannot say how far it wod. be practicable to make the well meaning among the federalists sensible of their errors, and diffuse republican principles thro’ the town of Norfolk, by committing trust to persons of this description only. It is much to be fear’d that it never would be done by commiting them to those of the opposit party, I mean by original appointments; wh. is in a genl. wish an act very distinguishable in its nature and effect from a tolerance of those already in place. I have thus far endeavour’d to explain the reason why in complying with yr. request & giving you names, I have not done it with confidence. You will perceive that in exercising the power of nomination, with a view to promote sound principles, & bring the people together in the same republican track, Norfolk presents one of the most difficult subjects on wh. you have to act. It is a little world in itself, growing in importance, at present wealthy but rapidly accumulating more wealth. It wod. be fortunate if it could be brought by an union of parties into a positive & active support of the present admn. and the republican cause, nor do I think it impracticable: but it requires more knowledge in the detail to suggest a plan to accomplish it than I possess. Mr. Tazewell is perhaps the most able to give useful hints on the subject of any one in that quarter. I am sincerely yr: friend
          
            Jas. Monroe
          
         